Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157770(35)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JOSHUA ZACKS,                                                                                      Elizabeth T. Clement,
           Plaintiff,                                                                                                 Justices
                                                                    SC: 157770
  v                                                                 COA: 342274
                                                                    Wayne CC: 16-000653-NI
  JEFF ZACKS, d/b/a UNLIMITED
  INSTALLATIONS SERVICES,
            Defendant,
  and
  1101 WASHINGTON, LLC,
            Defendant/Cross-Plaintiff-
            Appellant,
  v
  TOTAL OUTDOOR CORPORATION,
             Defendant/Cross-Defendant-
             Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant Jeff Zacks to file an answer
  to the application for leave to appeal is GRANTED. The answer submitted on August 20,
  2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 22, 2018

                                                                               Clerk